                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.    2:19-cv-03585-RAO                                                Date: July 15, 2019
Title           Jason Cook v. State of California, Department of Highway Patrol et al



Present: The Honorable:         Rozella A. Oliver, United States Magistrate Judge


                Donnamarie Luengo                                            N/A
                  Deputy Clerk                                     Court Recorder / Tape No.

        Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     N/A                                                   N/A


Proceedings: (IN CHAMBERS)              ORDER TO SHOW CAUSE

        This action was filed on April 29, 2019 by Jason Cook (“Plaintiff) against State of
California, Department of Highway Patrol et al (“Defendants”). On July 2, 2019 Defendants
State of California and Department of Highway Patrol filed a Joint Stipulation extending time to
answer. On July 5, 2019 the remaining Defendants filed a Stipulation for extension of time to
file answer. Plaintiff has not yet filed the required proofs of service of the Summons and
Complaint.

      The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before July 22, 2019:

           •      Proofs of service of summons and complaint.


        In accordance with Rule 78 of the Federal Rules of Civil procedures and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the
Court’s Order may result in the dismissal of the action.

        IT IS SO ORDERED.



                                                                                                   :
                                                                                          dl


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.    2:19-cv-03585-RAO                                            Date: July 15, 2019
Title           Jason Cook v. State of California, Department of Highway Patrol et al


                                                                               Initials of Preparer




CV-90 (03/15)                            Civil Minutes – General                         Page 2 of 2
